Judgment of the Supreme Court, New York County, entered June 29, 1971, in favor of the plaintiff-respondent, unanimously modified, on the law and on the facts, to the extent of reversing and vacating the judgment against defendants-appellants and granting a new trial as to such defendants-appellants, with $50 costs and disbursements to abide the event, unless the plaintiff-respondent within 20 days of service upon her by the defendants-appellants of a copy of this order, with notice of entry thereof, serves and files in the office of the Clerk of the trial court a written stipulation accepting $5,000 in lieu of the amount awarded her by verdict, in which event the judgment is modified to that extent and, as thus modified, is affirmed, without costs and without disbursements. It is our opinion that the amount awarded by the jury is excessive and that a verdict in excess of the amount indicated is not warranted on this record. Concur — McGivern, J. P., Markewich, Kupferman, McNally and Steuer, JJ.